DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed January 16, 2020 and is the National Stage of International Application No. PCT/US2018/041721, filed July 12, 2018 which claims priority to U.S. provisional Application No. 62/533,171 filed July 17, 2017

Information Disclosure Statement
The IDS dated January 16, 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the Claims
Preliminary amended claims dated January 16, 2020 have been entered.
Claims 1-8, 11-14, 16-21 and 23-25 are pending and rejected
Claim 10 is objected to.
Claims 9, 15, 22 and 26 were cancelled by the Applicant.
Claim Objection
Claim 10 is objected to as depending from a rejected base claim.  Claim 10 recites a listing of species according to the genus of claim 1.  The species listed in claim 10 appear to be novel and non-obvious over the prior art of record.  Claim 10 is not allowable since claim 1 is rejected over the prior art herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitations which require that the RA group be selected from the listed group of N-linked moieties of options (a)-(c).  Claim 6 depends from claim 4, which requires that the RA group be HetA1.  None of the options (a)-(c) listed in claim 6 fall into the scope of HetA1 as it is defined in claim 1.  Therefore, there is a lack of antecedent basis in claim 4 for the required RA groups listed in claim 6.
The Examiner suggests that Applicant consider amending claim 6 to depend from claim 1 to correct this issue.  For the purposes of search and examination claim 6 is construed as such.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 6 do not fall into scope of claim 4, from which it depends, see the 112b rejection above.  Therefore claim 6 does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-14, 16-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over MANDAL (WO 2015/112441, IDS) in view of the teachings of BENNETT (WO 2016/206101).

The Instant Claims
The instant claims are drawn to beta-lactamase inhibitor compounds according to the genus of formula (I):

    PNG
    media_image1.png
    141
    199
    media_image1.png
    Greyscale

Wherein Z is C-linked unsubstituted tetrazolyl; X1 and X2 are each CH; R1 is selected from numerous options, including NH2; and RA is selected from numerous options, all of which require attachment of a nitrogen atom directly to the six-membered core ring having X1 and X2, the options including a substituted N-linked piperidine ring as HetA1 or dimethylamino as –NRa-C1-C6alkyl, etc.
Such compounds read on claims 1-8.
Claims 11-14 and 16-19 are compositions comprising the compound itself and those further comprising a beta lactam antibiotic such as imipenam optionally also comprising another beta lactamase inhibitor such as relebactam and/or the renal dehydropeptidase (DHP) inhibitor cilastatin.
Claims 20-21 and 23-25 are methods for inhibiting beta-lactamase or treating a bacterial infection comprising administering the compound itself or further comprising administering a beta lactam antibiotic such as imipenam optionally also comprising administering another beta lactamase inhibitor such relebactam and/or the renal dehydropeptidase (DHP) inhibitor cilastatin.

The Prior Art - MANDAL
MANDAL teaches a genus of beta-lactamase inhibitor compounds according to a similar formula (I) which differ from those instantly claimed in that they lack the –SO2R1 group attached to the six-membered core ring having X1 and X2, instead having either a hydrogen atom or a substituent, such as a carbon linked group, for example a trifluoromethyl, attached at this position instead.
See the genus taught at pages 3-8.
Exemplary species of the genus include a substantial number wherein the “RA” group has a nitrogen atom directly attached to the six-membered core ring having X1 and X2, see at least examples 622-638 on pages 403-405, examples 653-667 on pages 412-414, examples 754-784 on pages 436-441, examples 821-822 and 829 on pages 455-456 and 458.
The disclosure of such a large number of species having nitrogen-linked groups as RA suggests that this type of moiety is preferred.
See for example the representative species of examples 778 and 784 on pages 440-441 shown below:

    PNG
    media_image2.png
    256
    426
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    222
    364
    media_image3.png
    Greyscale

The reference teaches that the compounds have beta-lactamase inhibitor utility and teaches compositions and methods of use analogous to those of the instant claims, see for example claims 18-28 on pages 573-575.

The Prior Art - BENNETT
BENNETT teaches a genus of beta-lactamase inhibitor compounds according to a similar formula (I):

    PNG
    media_image4.png
    280
    342
    media_image4.png
    Greyscale

wherein the variable “RB” group is at the ring position where the instant –SO2R1 group is attached to the six-membered core ring having X1 and X2, see pages 3-6.  The reference generically teaches that this substituent is a sulfur linked group at page 3.
A majority of the representative species according to the reference genus have a group equivalent to the instant –SO2R1 group as the “RB”.  
The reference further expressly teaches at the bottom of page 528 that “-SO2R3” groups are preferred as substituents at the “RB” position over those where this position is a hydrogen atom or a carbon-linked group: 

    PNG
    media_image5.png
    177
    1369
    media_image5.png
    Greyscale

Representative species having this type of group include example 378 on page 304, shown below:

    PNG
    media_image6.png
    205
    398
    media_image6.png
    Greyscale

This compound is a “bioisosteric analog” of a compound as claimed, related through exchange of a CH group of the cyclohexane ring with a nitrogen atom of a corresponding piperidine.  Other of the disclosed species are similarly related to the claimed compounds, such as examples 367-374, 376-377, and 387.
Note that the MANDAL reference teaches related nitrogen linked ring compounds, such as example 778.
BENNETT teaches that the compounds have beta-lactamase inhibitor utility and teaches compositions and methods of use analogous to those of the instant claims, see for example claims 12-22 on pages 575-575.  The reference teaches administration of the inventive compounds together with another beta lactamase inhibitor such relebactam and/or the renal dehydropeptidase (DHP) inhibitor cilastatin: see for example the combination (q) at page 13 and the method of its use to treat bacterial infection at option (u) at page 14.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have modified the exemplary species disclosed by MANDAL, according to the teachings of BENNETT, by exchanging the hydrogen or carbon linked group present at the “RB” position with an SO2 linked moiety such as –SO2NH2 in order to provide for further useful beta-lactamase inhibitors.
BENNETT provides teachings that in closely related compounds to those of MANDAL an SO2 linked moiety is preferred over a hydrogen or carbon linked group as RB.  The BENNETT generic teachings on page 3 for the –SO2R3 group as RB substantially overlap with the instant -SO2R1 grouping: compare instant R1 and the reference R3.  Numerous of the exemplary species provided by BENNETT have as an –SO2R3 group a moiety which falls into the scope of the instant -SO2R1 grouping.  A skilled artisan would have reason to select one or more of these generically described moieties as replacement for the hydrogen atom or carbon linked groups at the equivalent position of the closely structurally and functionally related compounds generically described by MANDAL, at least since BENNETT expressly teaches these groups are preferred.  Numerous of the exemplary species of the MANDAL genus differ from the instant claims only in that they have a hydrogen atom or carbon-linked group at the –SO2R1 position.  MANDAL examples 778 and 784 are shown above only to exemplify this large grouping of species.  Thus, the instantly claimed compounds are obvious over the combined references through the exchange taught by BENNETT, and one of ordinary skill in the art would reasonably expect the modified compounds to have similar or better functional activity as those described by MANDAL.

Additionally, the instantly claimed compounds are obvious over the combined references since BENNETT discloses compounds which differ from those claimed through exchange of an unsaturated ring carbon atom with a nitrogen atom – a bioisosteric exchange.  MANDAL teaches that such nitrogen compounds are within the inventive scope of a structurally closely related genus having the exact same utility.

See MPEP 2144.08 II. A. 4. (c):
“claims to amitriptyline used as an antidepressant were held obvious in light of the structural similarity to imipramine, a known antidepressant prior art compound, where both compounds were tricyclic dibenzo compounds and differed structurally only in the replacement of the unsaturated carbon atom in the center ring of amitriptyline with a nitrogen atom in imipramine. In re Merck & Co., 800 F.2d 1091, 1096-97, 231 USPQ 375, 378-79 (Fed. Cir. 1986).”
See also MPEP 2144.09 III.
“In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement)”

This known bioisosteric replacement of a CH with N is analogous to the obvious exchange referred to in “In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) cited in the MPEP.
Thus, the instant compounds are also obvious over the references through an analogous exchange, and the modified compounds would reasonably be expected to have similar or better functional activity.  

With respect to the compositions of instant claims 11-14 and 16-19 and the methods of instant claims 20-21 and 23-25 the combined references teach substantially the same compositions and methods and it would be obvious to provide for such compositions of obvious variant compounds and to use them in the methods taught by the references.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In this regard, the specification describes assays which could potentially provide secondary evidence of non-obviousness in the form of unexpected results.  For example the results of table 1 show tests of species of the instant genus in an assay of potentiation of the effects of the antibiotic imipenem.  
See MPEP 716.02(d) in this regard: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” And “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.”
The Examiner asserts that the even if the results of the specification were unexpected that they are not commensurate in scope with the present claims.  While a relatively large number of 209 compounds were tested the compounds are not sufficiently representative of the claimed breadth.  For example the claims allow for one or both of X1 and X2 to be nitrogen and there is significant structural variation permissible at the RA and R1 positions.  The tested examples represent only a narrow band of such possibilities since all of them have carbon at both of X1 and X2 and only a small sub-set of the permissible RA and R1 breadth is represented.  A skilled artisan would not reasonably expect to obtain similar potentiation effects with compounds having structural features significantly different than the tested examples, at least since such structural variations would be expected to lead to very different target binding and cell-permeation properties, etc, to which these potentiation effects are sensitive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625